DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Kirita et al (US Publication 2010/0046084) teaches a liquid manipulation device (referred to as an electro-wetting device 10 in [0022] and illustrated in Figure 1) including substrate (referred to as a transparent substrate 14 in [0026] and Figure 1); 
electrodes (referred to as an electrode layer 16 in [0029] and illustrated Figure 1) located on a front surface of the substrate (14) and 
an insulating layer (4) (see [0026] and Figure 1)   located on the front surface of the substrate (1) to cover the electrodes (2-3), the insulating layer (17) (see [0030] and Figure 1) having a back surface facing the front surface of the substrate (14) and a front surface located opposite the back surface of the insulating layer (17) with respect to a thickness direction of the insulating layer (17), the insulating layer (17) including a dimple at locations corresponding to the electrodes (see Figure 1), the dimples being curved concave in a concave direction directed from the front surface of the insulating layer toward the back surface of the insulating layer (see Figure 1). 
In addition, Yasuda et al (US Publication 2006/0039828) teaches a droplet operation device including substrate (referred to as an insulating substrate 1 in [0026] and Figure 1); 
electrodes (2-3) (see [0026] and Figure 1) located on a front surface of the substrate (1) and 
an insulating layer (4) (see [0026] and Figure 1)   located on the front surface of the substrate (1) to cover the electrodes (2-3), the insulating layer (4) having a back surface facing the front surface of the substrate (1) and a front surface located opposite the back surface of the insulating layer (4) with respect to a thickness direction of the insulating layer (4). 
In addition, Javed et al (“Efficient Radiosynthesis of 3’-Deoxy-3’-18F-Fluorothymidine Using Electrowetting-on-Dielectric Digital Microfluidic Chip”) teaches a method for producing a radioactive composition (referred to as a 3’-Deoxy-3’-18F-Fluorothymidine) using a liquid manipulation device (see Figure 2) (see radiosynthesis of 18F F-FLT on EWOD chip section on page 322) including placing a first droplet including a radionuclide (referred to as a 18F-tetrabutylammonium fluoride) in loading site 1 (see Figure 2A) and a second droplet containing a labeling substance (referred to as an DMTr-Boc-nosyl precursor solution in page 322) in loading site 2) wherein a crude product is formed upon mixing the first and second droplets in the reaction site/heater (see Figure 1).
Neither of the three references, Kirita, Yasuda, and Javed, alone or in combination, teaches a method for producing a radioactive composition including placing at least one first droplet containing a radionuclide and at least one second droplet containing a labeling substance on at least two respective dimples among the dimples on the front surface of an insulating layer of a liquid manipulation device; and obtaining a liquid mixture by using a change in electrostatic force caused by changing voltage applied to electrodes located between the insulating layer and a substrate of the liquid manipulation device to thereby cause a relative movement between the at least one first droplet and the at least one second droplet so that the at least one first droplet and the at least one second droplet are mixed together at a dimple, as required by claim 1. 
Independent claim 1 and the respective dependent claims 2-4, all in accordance with patentability requirements, are hereby allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797